Citation Nr: 1204150	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, including as due to herbicide exposure and/or a service-connected disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from October 1972 to September 1975. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.    

The Veteran testified in support of this claim during a videoconference hearing held before the undersigned Acting Veterans Law Judge in July 2010.

The Board remanded this claim to the RO via the Appeals Management Center in Washington, D.C. in October 2010.  


FINDINGS OF FACT

1.  In a rating decision dated in April 2004, the RO denied the Veteran entitlement to service connection for hypertension.  

2.  The RO notified the Veteran of the decision and of his appellate rights with regard to the decision, but he did not appeal it. 

3.  The evidence received since April 2004 is neither cumulative, nor redundant of the evidence previously of record, but by itself or when considered with the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypertension and does not raise a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The April 2004 rating decision, in which the RO denied the Veteran entitlement to service connection for hypertension, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004). 

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for hypertension, including as due to herbicide exposure and/or a service-connected disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide, in part, that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.

With regard to claims to reopen, VA is to inform the claimant of the evidence and information necessary to reopen his claim and to establish entitlement to the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  In notifying the claimant of what evidence would be considered new and material, VA is to look at the basis of the denial in the prior decision and identify the evidence that would substantiate the element(s) of a service connection claim found lacking in the case.  Id.

The RO provided the Veteran with VCAA notice on his claim by letters dated in September 2006 and October 2010.  The content of these letters reflect compliance with pertinent regulatory provisions and case law, noted above.  In the letters, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates and noted the basis of the last denial of his claim.  As well, it identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the sources thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided to a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  One of the VCAA notice letters, having been sent after the RO initially adjudicated the Veteran's claim, does not satisfy the timing requirements of the VCAA.  However, the RO cured this timing deficiency in October 2011, when it readjudicated the Veteran's claim in a supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2010).

VA made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his claim, including service and post-service treatment records.  

The RO did not afford the Veteran a VA examination in support of this claim; however, pertinent statutory provisions do not mandate that such action be taken.  VA is obliged to provide a claimant an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83. 

Evidence of a link between a current disability and service must be sufficient and, depending on the nature thereof, may include an assertion by the Veteran linking the two.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a veteran's assertion that one condition caused another was insufficient to trigger VA's duty to provide an examination, and that medical examinations are not to be routinely and automatically provided to all claimants).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.  

As discussed below, the Veteran in this case has not submitted new and material evidence to reopen the claim, thereby precluding consideration of the merits of this claim.  In any event, there is no evidence of record suggesting a relationship between the claimed disability and service and, given the nature of the disability, the Veteran is not competent to describe continuity of associated symptomatology.      

II.  Analysis

In a rating decision dated in April 2004, the RO previously denied the Veteran's claim of entitlement to hypertension.  In deciding the claim, the RO considered the Veteran's service treatment records, post-service VA treatment records and written statements.  The RO found that there was no evidence of hypertension during service, or prior to 1998.  Based on this finding, the RO concluded that hypertension was not incurred in or aggravated by service.   

By letter dated the same month, the RO notified the Veteran of the April 2004 rating decision and of his appellate rights with regard to that decision.  Thereafter, however, the Veteran did not appeal the decision.  The rating decision is thus final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004). 

The Veteran attempted to reopen his claim for service connection for hypertension, including as due to herbicide exposure and/or a service-connected disorder, by written statement received in April 2004.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) (2010)). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence that has been associated with the claims file since the RO's April 2004 decision includes post-service VA treatment records, written statements of the Veteran and his representative and the Veteran's hearing testimony.  This evidence is new.  It is neither cumulative, nor redundant of the evidence previously of record.  

For the reasons that follow, however, this evidence is not material.  By itself or when considered with the evidence previously of record, it does not relate to an unestablished fact necessary to substantiate the claim for service connection for hypertension, including as due to herbicide exposure and/or a service-connected disorder, and does not raise a reasonable possibility of substantiating that claim. 

Since the prior final denial of his claim, the Veteran and his representative have raised a new theory of entitlement to service connection for hypertension.  Previously, the Veteran and his representative asserted that the hypertension developed secondary to the Veteran's consumption of salt tablets during service and the RO considered this claim on a direct basis only.  They now claim that the hypertension developed secondary to in-service herbicide exposure and/or diabetes mellitus, believed to be service connected.  The Veteran's and his representative's statements raise a claim for service connection for hypertension on a secondary basis (although the Veteran has since been denied service connection for diabetes mellitus), but a new theory of entitlement to a benefit does not create a new basis for adjudicating the claim or constitute new and material evidence.  Ashford v. Brown, 10 Vet. App. 120 (1997) ("notwithstanding the nomenclature and varied etiology attributed to his disability, [the appellant's lung condition], by any name, remains the same; it is 'inextricably intertwined' with his previous claim [for service connection] for a lung disorder"); cf. Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994). 

According to the Veteran's hearing testimony, presented in July 2010, while participating in field exercises during service in Germany and Oklahoma, he came in contact with materials and equipment that he believes might have circulated throughout Vietnam during the Vietnam era and become contaminated with herbicides.  He asserts that this contact likely led to his herbicide exposure and subsequent development of diabetes mellitus and hypertension.   

Even assuming but not conceding that the Veteran was exposed to herbicides during service, assertions of such exposure are insufficient to reopen this claim.  There is no competent evidence linking hypertension to the exposure or otherwise to the Veteran's active service.  The Veteran is competent to report that, since service or developing a service-connected disability, he experienced symptomatology that is observable as a layperson, such as a rapid heartbeat or chest pain, symptoms that are, in certain circumstances, associated with hypertension.  He and his representative, however, having no expertise in medical matters, are not competent to link such a medical condition to active service, including the alleged exposure, or to a service-connected disability.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The newly submitted VA treatment records include additional hypertension diagnoses and establish that the Veteran continues to receive treatment for this condition.  They do not include a medical opinion indicating that the Veteran developed hypertension any earlier than the 1990s, or more specifically, within a year of his discharge from active service.  The absence of evidence of a hypertension diagnosis prior to 1998 formed the basis of the RO's April 2004 denial of this claim.  These records also do not include a medical opinion relating hypertension to the Veteran's active service or a service-connected disability.  

Having determined that new and material evidence has not been received, the Board may not reopen and decide on its merits the claim of entitlement to service connection for hypertension, including as due to herbicide exposure and/or a service-connected disorder.    


ORDER

New and material evidence not having been received, service connection for hypertension, including as due to herbicide exposure and/or a service-connected disorder, is denied.


____________________________________________
R. E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


